DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 12, 17, and 19  have been amended. Claims 2, 13, 18, 20 have been cancelled. Claims 21-24 have been added.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2022; 04/26/2022  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Response to Arguments
Applicant’s arguments, filed 02/25/2022, with respect to rejection of pending claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1, 3-12, 14-17, 19, 21-24 has been withdrawn. 

Allowable subject matter 
Based on the foregoing reasons, Claims 1, 3-12, 14-17, 19, 21-24 filed 02/25/2022, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a method and apparatus for video processing that determines a coding mode of a coding block is an affine mode and determines, according to a condition for applying the prediction refinement optical flow procedure.

The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:
wherein the rule specifies that the applicability of the prediction refinement optical flow procedure is based on control point motion vectors corresponding to motion vectors at control points of the current video block.

Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 

Li (US 20200304826 A1) teaches a prediction refinement with optical flow (PROF) method may be implemented to improve the subblock-based affine motion compensation to have a finer granularity of motion compensation and according to the PROF method, after the subblock-based affine motion compensation is performed, luma predicted samples can be refined by adding a set of adjustment values derived by an optical flow equation.

Huang (US 20200296405 A1) teaches a video coder may perform prediction refinement with optical flow (PROF) to account for a position of each sample within each subblock..

Zheng (US 20180103257 A1)  teaches a method includes: determining a conversion function parameter of a current image block; determining a conversion function parameter of a neighboring image block corresponding to the current image block.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486